This is an appeal from an order denying appellant’s application for a peremptory order of mandamus to direct the Secretary of State to accept and file appellant’s certificate of extension of corporate purposes. The respondent refused to file the certificate of extension because it was not accompanied by the approval of the State Board of Social Welfare. The appellant was organized pursuant to the provisions -of the Membership Corporations Law, to provide a temporary refuge and home for delinquent and friendless women and girls, and for unmarried and homeless mothers with their babies, where they may be reclaimed and assisted in becoming self-supporting and for other purposes along said line. The approval of the State Board of Social Welfare was indorsed upon the original certificate. The appellant claims that the desired extension of corporate purposes was not among those enumerated in subdivision 1 of section 11 of article II of the Membership Corporations Law as required the approval of the State Board of Social Welfare and that the respondent was without authority in law to reject the certificate when it was presented to him as Secretary of State for filing. The order should be reversed and the motion granted, with costs. Order reversed, on the law and facts, with costs, and motion granted, with ten dollars costs. Hill, P. J., Crapser and Heflernan, JJ., concur; Rhodes and Bliss, JJ., dissent.